FILED
                                                                 United States Court of Appeals
                                                                         Tenth Circuit

                                                                        March 6, 2012
                       UNITED STATES COURT OF APPEALSElisabeth A. Shumaker
                                                                         Clerk of Court
                                      TENTH CIRCUIT


 UNITED STATES OF AMERICA,
                Plaintiff–Appellee,                            No. 11-3276
           v.                                    (D.C. No. 2:11-CR-80043-CM-JPO-1)
 KEVIN THOMAS HEARD,                                           (D. Kansas)
                Defendant–Appellant.


                              ORDER AND JUDGMENT*


Before BRISCOE, Chief Judge, McKAY, and HOLMES, Circuit Judges.


       After examining counsel’s Anders brief, Defendant’s response, and the appellate

record, this panel has determined unanimously that oral argument would not materially

assist in the determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R.

34.1(G). This case is therefore ordered submitted without oral argument.

       Defendant Kevin Heard admitted to violating his supervised release in connection

with an earlier conviction for being a felon in possession of a firearm. Previous violations

of his supervised release resulted in home detention and electronic monitoring. The

probation office further restricted Defendant’s detention after he was out of the home

without authorization at least three times. Defendant subsequently reported one day late


       *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
to the probation office after the office received an alert that Defendant’s ankle bracelet

had been tampered with. Defendant was thereafter arrested, and the probation office

recommended the court revoke Defendant’s supervised release.

       At the revocation hearing, the district court calculated the applicable sentencing

guidelines range to be seven to thirteen months. Over Defendant’s objection, the district

court imposed a sentence of seven months, with an additional twelve months of

supervised release. On appeal, Defendant’s counsel filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), explaining why counsel believes there to be no

reasonable grounds for appeal. Defendant responded, through a letter from counsel, and

asked the court to consider several mitigating factors, including family deaths, schooling

concerns, and good behavior. The government did not file a response brief.

       When defense counsel files an Anders brief, we are required to conduct “a full

examination of all the proceedings[] to decide whether the case is wholly frivolous.” Id.

at 744. We agree with counsel that Defendant has no non-frivolous grounds he could

raise on appeal. We see no error in the district court’s calculation of the applicable

sentencing guidelines range, and we see no basis by which Defendant could rebut the

presumption of reasonableness attached to his within-guidelines sentence. See United

States v. McComb, 519 F.3d 1049, 1053 (10th Cir. 2007).

       Our thorough review of the record persuades us that Defendant can raise no

meritorious issue on appeal. We therefore GRANT counsel’s motion to withdraw and




                                             -2-
DISMISS the appeal.

                            ENTERED FOR THE COURT

                            Monroe G. McKay
                            Circuit Judge




                      -3-